DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7, 9-10, 12-13, 15, 17, 19-20, and 24-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species A, and Species C-I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/16/2021.
Double Patenting
Claim 1-5, 8, 11, 14, 16, 18, 21-23, and 28-30  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 8, 11, 14, 16, 18, 21-23, 28-30  of copending Application No. 16/546534. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, all the limitations are disclosed in the copending application claim 1 except that claim 1 of the current application states “wherein each welding pulse produces a local welding area in which material of the two components is melted and fused to a locally limited extent,” whereas the copending claim 1 recites “wherein a slit is produced in the first component that runs through the first component, the laser beam is directed into a region of the slit during the welding.” It would have been obvious to one of ordinary skill in the arts to know that a welding pulse meant to fuse two overlapping components would create a slit or welding area, where the slit fuses the components to a locally limited extent. 
Regarding claims 2-5, 8, 11, 14, 16, 18, 21-23, and 28-30¸ all the limitations are disclosed in the copending application claims 2-5, 8, 11, 14, 16, 18, 21-23, and 28-30.
Claim Objections
Claims 11 are objected to because of the following informalities: 
Claim 11 recites the limitation “104 watt/cm2 and 1010 watt/cm2.” This appears to be a mistake since the specification in par. 20 recites a power density range of “104 watt/cm2 and 1010 watt/cm2”. For the purpose of examination, the limitation will be interpreted to mean --104 watt/cm2 and 1010 watt/cm2--.
Appropriate correction is required.

Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
The limitation “locally limited extent” recited in claim 1 will be interpreted in light of the specification, par. 10, as –a welding area within a diameter range of up to 5mm--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 22, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a local welding area" and “the welding area”.  It is unclear if “the welding area” is referring to the “a local welding area” recited in claim 1. For the purpose of examination, it will be interpreted as –the local welding area --.
The term "substantially solidified" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially solidified" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "a currently produced welding area," while claim 4 previously recites “a currently produced welding area.” It is unclear if the limitation in claim 4 is the same or different from claim 5. For the purpose of examination, the limitation in claim 5 will be interpreted as –the currently produced welding area--.
 Claim 5 recites the limitation "an already produced welding area," while claim 4 previously recites “an already welded welding area.” It is unclear whether “an already welded welding area” in claim 4 is the same or different from claim 5. For the purpose of examination, the limitation in claim 5 will be interpreted as –the already welded welding area --.
Claim 22 recites the limitation "a component" and “a coating,” while claim 21 previously recites the limitation "a component" and “a coating.” It is unclear whether “a component” and “a coating” in claim 21 is the same or different from claim 22. For the purpose of examination, the limitations in claim 22 will be interpreted as –the component – and –the coating--.
Claim 30 recites the limitation "a welding pulse," while claim 1 also previously recites “a welding pulse.”  It is unclear if “a welding pulse” in claim 1 is the same or different from claim 30. For the purpose of examination, the limitation in claim 30 will be interpreted as –the welding pulse --.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 18, and 23 are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Urushizaki et al. (US 6163011 A).
Regarding claim 1, Urushizaki discloses a method for welding components (method for welding components, title), the method comprising the steps of providing a first component and a second component (first member 11 and second member 12); 
placing the two components on each other (members 11 and 12 are overlapped, abstract); welding the two components by a laser beam (members 11 and 12 are welded with a laser beam, abstract), wherein, by repeated switching on and off of the laser beam (pulses have a ON and OFF state, Fig. 7E, Col 6 lines 1-4), 
a multiplicity of welding pulses (series of laser pulses to create a multiplicity of welds, Fig. 7E, Col 5 lines 26-27) are produced which are each interrupted by welding-free pause intervals (pulses have a ON and OFF state where the OFF state has a zero laser output, Fig. 7E, 
Regarding claim 4, Urushizaki discloses the method as claimed in claim 1, wherein the laser beam is positioned such that a currently produced welding area overlaps with an already welded welding area (molten portion 32 overlaps with previously molten and now partially solidified portion 31, Fig. 7C).
Regarding claim 5, Urushizaki discloses the method as claimed in claim 4, wherein a currently produced welding area overlapping with an already produced welding area is produced only when the already produced welding area has already solidified or substantially solidified (molten portion 32 overlaps with previously molten and now solidified portion 31, Fig. 7C, Col 4 lines 50-52).
Regarding claim 8, Urushizaki discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses lie within the range of between: 0.1 ms to 100 ms, 0.1 ms to 50 ms, 0.1 ms to 20 ms, 1 ms to 20 ms, or 1 ms to 10 ms (laser-on time is 2.5 ms, Fig. 7).
Regarding claim 18, Urushizaki discloses the method as claimed in claim 1, wherein the welding is carried out with a repetition rate within a range of between 200 Hz and 10 kHz (pulse frequency of 200 Hz, Col 9 lines 6-9).
Regarding claim 23, Urushizaki discloses the method as claimed in claim 1, wherein a stainless steel sheet-metal, an aluminum, or an aluminum alloy, is used as at least one of the components (first member is made of stainless steel, Col 9 lines 21-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Melville (US 4857697 A).
Regarding claim 2, Urushizaki discloses the method as claimed in claim 1, whereby, during a welding pulse (welding pulse, Fig. 7 and Fig. 8), the respective welding area is irradiated continuously with laser light (laser-on time, where it is understood by the examiner during the laser-on time, the laser is continuously irradiating the welding area, Col 9 lines 6-14).
Urushizaki does not disclose wherein the laser beam remains stationary relative to the components during the individual welding pulses.
Melville discloses a seam welding method wherein the laser beam remains stationary relative to the components during the individual welding pulses (laser beam A is directed at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Melville and keep the laser beam stationary during the welding pulse. Doing so would have the benefit of being able to deliver discrete laser pulses that allow the heating zone to stabilize before the other zone is melted (Col 3 lines 25-30, Melville)


Claims 3, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Papenfuss (US 20060144827 A1).
Regarding claim 3, Urushizaki discloses the method as claimed in claim 1, except wherein individual welding areas of the welding areas produced by the welding pulses overlap to form a cohesive, fluid-tight weld seam.
Papenfuss discloses a laser welding method with overlapping welds wherein individual welding areas of the welding areas produced by the welding pulses overlap to form a cohesive, fluid-tight weld seam (hermetic weld seam, par. 12; where fluid-tight can also mean hermetic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Papenfuss and use hermetic weld seams. Doing so would have the benefit of achieving hermetic weld seams for applications in implantable medical devices (par. 2, Papenfuss).
Regarding claim 16, Urushizaki discloses the method as claimed in claim 1, except wherein the laser beam used has a circular beam cross section.
Papenfuss discloses a laser welding method with overlapping welds wherein the laser beam used has a circular beam cross section (spot welds can have a diameter of 0.025mm which indicates a circular cross section, par. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Papenfuss and have spot weld with a circular cross section. Doing so would have the benefit of achieving hermetic weld seams for applications in implantable medical devices (par. 2, Papenfuss).
Regarding claim 21, Urushizaki discloses the method as claimed in claim 1, except wherein at least one of the components is a component which is partially or completely coated with a coating.
Papenfuss discloses a laser welding method with overlapping welds wherein at least one of the components is a component which is partially or completely coated with a coating (metal-coated polymers, par. 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Papenfuss and use components with a coating. Doing so would have the benefit of being able to weld commonly used components in medical devices that have coatings for thermal barriers and insulation (par. 58, Papenfuss).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Hosokawa (US 20110240613 A1).
Regarding claim 14, Urushizaki discloses the method as claimed in claim 11, except wherein the laser beam has a beam diameter or a beam width which lies within the range of between 40 um and 4 mm.
Hosokawa discloses a laser welding method of sealing batteries with overlapping welds wherein the laser beam has a beam diameter or a beam width which lies within the range of between 40 um and 4 mm (spot diameter of 0.6mm, par. 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Hosokawa and use spot welds with diameters of 0.6 mm. Doing so would have the benefit of being able to seal batteries since batteries commonly have an outer can with a welding area thickness of 0.2-1 mm and the sealing plate a thickness of 1-2 mm (Fig. 3A, par. 16 Hosokawa). Therefore, it would have been obvious to one of ordinary skill in the art to use the spot size of 0.6 mm in order to apply the welding method to seal batteries. 

Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Capostagno (US 20180029163 A1).
Regarding claim 11, Urushizaki discloses the method as claimed in claim 1, except wherein a power density of the laser beam lies within the range of between 10^4 watt/cm2 and 10^10 watt/cm2 (power density changed from 104 to 10^4 and 1010 to 10^10 base on specification, see section on claim objection).
Capostagno teaches a laser welding apparatus wherein a power density of the laser beam lies within the range of between 10^4 watt/cm2 and 10^10 watt/cm2 (max peak power intensity is 3.98 x 108 W/cm2, par. 98).
8 W/cm2. The benefit of using high power density is overcoming bright metals’ surface reflectivity and poor absorbance when trying generate weld pools (Capostagno, par. 53).
Regarding claim 28, Urushizaki discloses the method as claimed in claim 1, except wherein a thickness of the first component and/or a thickness of the second component lies within a range of between 0.3 mm to 5 mm (thickness of the first metal part maybe no more than 2mm, par. 27).
Capostagno teaches a laser welding apparatus wherein a thickness of the first component and/or a thickness of the second component lies within a range of between 0.3 mm to 5 mm (thickness of the first metal part maybe no more than 2mm, par. 27).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Denney (US 20130327749 A1).
Regarding claim 22, Urushizaki discloses the method as claimed in claim 21, except wherein use is made of a component with a coating, the melting point or vaporization temperature of which is lower than the melting point or vaporization temperature of the component material to which the coating is applied.
Denney discloses a method for welding metal wherein use is made of a component with a coating, the melting point or vaporization temperature of which is lower than the melting point or vaporization temperature of the component material to which the coating is applied (coatings on the surface of joint welds 601 and 603 are easily vaporized, Fig. 6, par. 62).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Mombo-Caristan (US 5595670 A).
Regarding claim 29, Urushizaki discloses the method as claimed in claim 1, except wherein at least one of the two components is a body component of a vehicle body to be produced.
Mombo-Caristan discloses a method of high speed high power welding with a pulsed laser wherein at least one of the two components is a body component of a vehicle body to be produced (welding automotive steel sheeting, Col 8 lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Mombo-Caristan and use body components of a vehicle. Doing so would have the benefit of increasing the welding speed which is important for automotive welding that requires high welding speeds (Col 3 lines 11-14, Mombo-Caristan).
Regarding claim 30, Urushizaki discloses the method as claimed in claim 1, except wherein during a welding pulse, a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section.
Mombo-Caristan discloses a method of high speed high power welding with a pulsed laser wherein during a welding pulse, a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section (commonly used strategy to increase welding speed by decreasing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Mombo-Caristan and change the beam cross-section or laser power. Doing so would have the benefit of increasing the welding speed which is important for automotive welding that requires high welding speeds (Col 3 lines 11-14, Mombo-Caristan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SIMPSON A CHEN/               Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761